Harris, Justice.
The only ground upon which Courts of Equity have ever interfered with proceedings in other courts, by allowing an injunction, is that equitable circumstances have existed, cognizable only in a Court of Equity, which rendered it unconscientious for the party enjoined to proceed in a court which had no power to grant the relief which the justice of the case demanded. This ground of jurisdiction can never exist when the proceedings sought to be arrested are in the same court to which application is made for the injunction. Ho instance can be found, in which a Court of Equity has interfered, by its writ of injunction, issued in one suit, to stay proceedings in another suit pending in the same court, unless such court, like the present Supreme Court, before the adoption of the-code, exercised both common law and equity powers, as distinct and independent jurisdictions, (Dyckman v. Kernochan, 2 Paige, 26 ; 1 Hoffman’s Pr. 89 ; 1 Clarke, 307.) The proper practice in such cases is, to apply to the court for an order staying proceedings in the action. Since the distinction between actions at law and suits in equity has been abolished, so that in an action to enforce a strictly legal right a defence purely equitable may be interposed, I am not aware that any case can occur, in which it would be proper to interfere by injunction to stay proceedings. The commencement or pendency of one suit may furnish a reason for staying proceedings in another suit; but, if so, the application should be made in the suit in which the proceedings are to be stayed. In analogy to the former practice, which gave a defendant, who had appeared, a right to be heard before an injunction was granted against him; and the provision of the 221st section of the code, which prohibits the granting of an injunction against a defendant who has answered, without notice, the plaintiff would be entitled to notice of an application to stay his proceedings. Eor these reasons I think the injunction was improperly allowed in this case, and it must be set aside with costs of the motion.
But as the plaintiff has made a case which would probobly entitle him to have the proceedings of Reynolds, in his action for the foreclosure of his mortgage stayed until he can bring this action to trial, upon such terms as shall be deemed equitable, the motion must be granted without prejudice to the plaintiff’s right to move for such stay in that action.